Citation Nr: 0503078	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from July 1978 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action by the RO 
that denied service connection for hepatitis C.  In August 
2004 the veteran appeared and gave testimony at an RO hearing 
before the undersigned.  A transcript of this hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he developed Hepatitis C as a 
result because of dental work, or inoculations that he 
received while on active duty.  At his hearing the veteran 
testified that a private physician had found abnormalities in 
his liver in 1985, a few years after his discharge from 
service.  He could not recall the doctors name, but agreed to 
look up the name.  No further communication has been received 
from the veteran.  VA has a duty to seek private treatment 
records adequately identified by the veteran.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  He has not yet adequately identified 
the doctor who treated him, but the Board finds that he 
should be given an opportunity to do so.

The veteran also testified that he had scheduled appointments 
with doctors at a VA facility, in September 2004, during 
which he intended to discuss the likely etiology of his 
hepatitis C.  Records of such treatment would be relevant to 
his claim, and VA has a duty to seek them.  Id.

In view of the above, this case is REMANDED for the following 
action:  

1.  Ask the veteran to provide the name 
and address of the physician who 
reportedly found he had elevated liver 
enzymes in 1985.  If the veteran responds 
and provides any necessary authorization, 
obtain records of this treatment.  

2.  Take the necessary steps to obtain 
records of the veteran's treatment for 
hepatitis C from the VA health care 
system in Los Angeles, California, for 
the period since August 2004.

3.  Then, readjudicate the veteran's 
current claim.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


